Citation Nr: 0017224	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to an increased rating for disc bulge of L4-5 
with herniated nucleus pulposus and L5-S1, left 
posterolateral spur with degenerative changes, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating actions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

In December 1999, the veteran had a Board hearing in San 
Antonio, Texas before the below signing Board member.  

At the hearing the veteran raised the issues of service 
connection for sexual dysfunction, weakness of the lower 
extremities, and bowel and bladder dsyfunctions as secondary 
to his service-connected back disability.  The Board notes 
that the RO in a rating action dated in January 1997 denied 
the claims for service connection for the bowel, bladder and 
sexual dysfunctions, and denied the weakness of the lower 
extremities claim in June 1999.  There is no indication in 
the record of a timely expression of notice of disagreement 
with regard to any of these determinations, and these issues 
are thus not before the Board for appellate review.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).  
These issues are referred to the RO for such action as 
appropriate.  

The claim for an increased rating for disc bulge of L4-5 with 
herniated nucleus pulposus and L5-S1, left posterolateral 
spur with degenerative changes will be addressed in the 
Remand section of this decision.  An additional issue of 
entitlement to service connection for bilateral hearing loss 
will also be addressed in the remand portion of this 
decision.  



FINDING OF FACT

The claim for service connection for a bilateral knee 
disorder is not plausible.  


CONCLUSION OF LAW

The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to the 
claim for service connection for a bilateral knee disorder is 
whether the appellant has presented evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id; 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court of 
Veterans Appeals (Court) established the following rules with 
regard to claims addressing the issue of chronicity:  The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to post-
service symptoms. Savage, supra; Caluza v. Brown, at 506.  

The veteran contends, in essence, that he is entitled to 
service connection for bilateral knee disability.  A review 
of the service medical records reflect that the veteran 
reported a history of a trick knee when examined for 
separation in June 1992.  There were no clinical findings or 
diagnosis pertaining to a bilateral knee disorder.  

At a VA compensation and pension examination (examination) 
dated in October 1992, the veteran related that he 
experienced knee discomforts (pain and swelling) in 1989 and 
received limited treatment.  At the conclusion of a physical 
examination, the examiner diagnosed chronic bilateral knee 
pain.  When seen by VA March 1998, the veteran was diagnosed 
as having bilateral knee pain secondary to patellar 
tendonitis.  

Although post medical records establish that the veteran has 
a knee disability, there is no medical evidence associating 
the veteran's bilateral knee disability to service.  Notably, 
the VA examiner in March 1998 opined that the veteran's 
current knee problems were more likely related to employment 
activities than any injury sustained in service.  The 
examiner added that the current tendonitis is not the kind of 
problem that one would expect six years after the veteran has 
been discharged from service.  Thus, the only evidence 
relating the bilateral knee disorder is the veteran through 
his testimony and representations.  However, the veteran, as 
a lay person, is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his personal belief that a relationship exists 
between the claimed disability and military service cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  In the absence of competent medical evidence 
linking the bilateral knee disorder to service, the Board 
must find the veteran's claim not well grounded.  Epps. v. 
Gober, at 506, Caluza v. Brown, at 506; Grottveit v. Brown, 
at 93.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim for service connection for bilateral knee 
disorder.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for disc bulge of L4-5 with 
herniated nucleus pulposes and L5-S1, left posterolateral 
spur with degenerative changes, is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  

In that the claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The United States Court 
of Veterans Appeals has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

At the personal hearing, the veteran testified that his 
service-connected back disability is more disabling than 
currently evaluated.  It was represented that the March 1998 
VA examination, the most recent VA examination of record, is 
not adequate for rating purposes.  Specifically, the 
veteran's representative asserted that the examiner did not 
provide findings with respect to functional loss due to pain 
as required by 38 C.F.R. § 4.40, 4.45, DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  In addition, the veteran 
stated that he has not been provided a neurological 
examination.  

The veteran also testified that he was being scheduled for 
rehabilitation with Claudia Rana, M.D., a few days after the 
hearing.  Thus, it appears that there may be in existence 
additional treatment records pertaining to the service-
connected back disability which would be pertinent to the 
veteran's claim.   

The Board points out that the veteran submitted evidence at 
the hearing pertaining to his back disability.  Although the 
veteran waived RO consideration of those documents, the RO 
should review the evidence when readjudicating the veteran's 
claim.  

Finally, the Board observes that in November 1999, the 
veteran, through his representative, submitted a notice of 
disagreement with the RO's September 1999 rating decision 
denying service connection for bilateral hearing loss.  This 
issue must thus be remanded to the RO for issuance of an 
appropriate statement of the case.  Manlicon v. West, 12 
Vet.App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected disc bulge 
of L4-5 with herniated nucleus pulposes 
and L5-S1, left posterolateral spur with 
degenerative changes.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
attempt to obtain any treatment records 
with regard to the service-connected back 
disability since December 1999 of Dr. 
Claudia Rana.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic and 
neurological examinations to determine 
the current level of severity of his 
service-connected back disability.  The 
claims folders should be made available 
to the examiners for review prior to the 
examinations.  All indicated studies, 
including x-rays, should be performed.  
Tests of joint movement against varying 
resistance should be performed by the 
examiners.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiners 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiners should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion, or other limitation of function, 
during flare-ups.  If this is not 
feasible, the examiners should so state.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Then, after undertaking 
any other indicated development, the RO 
should readjudicate the claim for an 
increased rating for disc bulge of L4-5 
with herniated nucleus pulposes and L5-
S1, left posterolateral spur with 
degenerative changes, with consideration 
of the evidence submitted at the time of 
the December 1999 personal hearing.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with the 
opportunity to respond.  

5.  A statement of the case should be 
issued addressing the issue of service 
connection for bilateral hearing loss.  
The veteran and his representative should 
be furnished VA Form 9 and advised that 
timely completion and filing of a 
substantive appeal is necessary to 
perfect an appeal with regard to this 
issue.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



